Citation Nr: 1609012	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  10-43 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement for service connection for posttraumatic stress disorder (PTSD), and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for alcohol and substance abuse.

3.  Entitlement to service connection for psychiatric disability, other than PTSD with alcohol and substance abuse.


REPRESENTATION

Appellant represented by:	Dale K. Graham, Attorney at Law


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1965 to December 1968, with confirmed service in the Republic of Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on appeal from November 2009 and January 2011 rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

When this case was before the Board in May 2015, the Board granted reopening of the Veteran's claim for service connection for PTSD, denied the reopened claim, and remanded the issue of entitlement to service connection for psychiatric disability other than PTSD for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

While the case was in remand status, the Appeals Management Center(AMC) issued an August 2014 supplemental statement of the case in which it denied entitlement to service connection for PTSD.  Thereafter, the Veteran's representative submitted a disability benefits questionnaire addressing the PTSD issue.  Therefore, the Board will also address the PTSD issue.  There is no need for the AMC or the RO to consider the newly submitted evidence in view of the Board's favorable determination regarding the Veteran's PTSD with alcohol and substance abuse.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service connection for psychiatric disability other than PTSD, alcohol abuse and substance abuse is addressed in the REMAND that follows the below ORDER.



FINDINGS OF FACT

1.  A May 2015 Board decision denied service connection for posttraumatic stress disorder (PTSD).

2.  Evidence received after the May 2015 Board decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for PTSD.

3.  PTSD is etiologically related to the Veteran's active service.

4.  Alcohol and substance abuse disorders due to the PTSD have been present during the period of the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for PTSD with alcohol and substance abuse disorders have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  


Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's claim of entitlement to service connection for PTSD was reopened and then denied in a May 2015 Board decision based on the determination that the evidence failed to show the presence of the claimed disability.  The evidence of record at the time of the May 2015 Board decision included the Veteran's service treatment records, June 1994 and August 2010 VA examination report, VA treatment records dated from January 2002 to November 2011, and the Veteran's statements.

In July 2009, the Veteran filed a request to reopen the claim for entitlement to service connection for PTSD related to a February 1967 attack on the DaNang Air Force Base that resulted in the death and injury of many service members as well as patrols for rescue and assistance in Vietnam that were ambushed.  

Service treatment records (STRs) are positive for symptoms of irritability, nervousness, fatigue, anger, resentment, and lack of enjoyment in activities.  STRs noted the Veteran was treated for injuries associated with fighting on two occasions and he reported being afraid of harming others.  A June 1968 STR shows a diagnosis of a severe personality disorder and subsequent STRs indicate he had manifestations of drug abuse.  

A September 1994 VA examination report notes the Veteran had difficulty sleeping, nightmares about Vietnam, anger, drug and alcohol problems.  The examiner found the Veteran to be tense, agitated, distant, fully-oriented and apprehensive, with depressed mood, flattened affect, and no emotional response to questioning.  The examiner diagnosed alcohol abuse, polysubstance abuse, nicotine dependence, adjustment disorder, dysthymia, and personality disorder not otherwise specified.  The examiner explained that the Veteran's symptoms were related to his substance abuse disorders, it was difficult to evaluate the Veteran's intrusive thoughts to substantiate a diagnosis of PTSD due to ongoing substance abuse.

In connection with September 2009 VA treatment, the Veteran reported anxiety, physical aches and pains, disgust, anger, thinking others were out to get him, depression, and unpleasant surprises.

In an August 2010 VA examination, the Veteran reported nightmares of Vietnam, insomnia, angry outbursts, aggressiveness, auditory hallucinations, and some memory problems.  The Veteran also reported that he began drinking and doing drugs while in Vietnam.  The examiner found the Veteran well-groomed, fully oriented, with some memory problems, delusional thinking that people were out to get him, and no depression, hallucinations, delusions, suicidal or homicidal ideation.  The examiner diagnosed mood disorder not otherwise specified, alcohol abuse, and polysubstance abuse and opined that the symptoms were not consistent with PTSD but that his claimed stressor was as likely as not related to fear of hostile military or terrorist activity.

An April 2010 Defense Personnel Records Information Retrieval System (DPRIS) memorandum corroborates the Veteran's claimed stressor of a February 1967 attack on DaNang Air Base.

The Veteran's private physician, Dr. J.I., completed a VA Disability Benefits Questionnaire (DBQ) in October 2014.  It reflects that she diagnosed PTSD due to traumatic events in Vietnam and polysubstance dependence, with overlapping symptoms of depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, memory loss, flattened affect, difficulty understanding complex commands, impaired judgement, impaired abstract thinking, suicidal ideation, obsessional rituals, impaired impulse control, persistent hallucinations, persistent danger of hurting self or others, intermittent inability to perform daily activities, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships that resulted in total occupational and social impairment.  

In a June 2015 VA examination, the Veteran reported being depressed all the time, sleeping too much but that he had not slept in two days in anticipation of the examination, nightmares, anger, irritability, explosive temper, anxiety, isolation, hypervigilance, and suspiciousness of others.  He indicated that he was unable to be around others, did not drive due to anger issues, sometimes slept in the woods to give his wife a break, and that he was most comfortable around his dog because the dog helped him know if he was experiencing auditory or visual hallucinations.  The examiner found the Veteran to be appropriately dressed, irritable, and dysphoric.  In addition, the Veteran was noted to have a frustrated affect and constricted mood, and to be fully oriented, with unremarkable thought, fair insight, and no delusions but auditory and visual hallucinations.

The VA examiner opined that the Veteran met all criteria for a diagnosis of PTSD due to a history of highly unstable relationships, significant substance use, anger, withdrawal, and various behavioral problems.  In addition, the examiner found that the Veteran has PTSD that at least as likely as not began in service due to the verified stressors at DaNang Air base.  The examiner noted that the previous examiners ruled out a diagnosis of PTSD, but that was consistent with the state of mental health diagnosis and treatment at the time and reflected his heavy substance use and inability to co-exist with other service members, and that depression was a function of the Veteran's PTSD and not given a separate diagnosis.  Further, the examiner opined that the Veteran's substance abuse history was a case of self-medication, which did cause consequences related to the abuse, but that even though he has discontinued substance abuse he has continued to experience symptoms of PTSD which caused total occupational and social impairment.

The Board finds the October 2014 DBQ from Dr. J.I. and June 2015 VA examination report to be new and material, as the examination reports are not cumulative or redundant of evidence previously of record and relate to a previously unestablished element of entitlement to service connection for PTSD.  Specifically, the letters support the presence of the claimed disability and a relationship to active service.  Accordingly, reopening of the claim is in order.

Additionally, the Board finds that service connection for PTSD with alcohol and substance abuse is warranted. 

The Board concludes that the October 2014 private DBQ and June 2015 VA examination report confirm a diagnosis of PTSD with a medical opinion linking the Veteran's PTSD to incidents that occurred in active duty in Vietnam.  The Board notes that the Veteran's Vietnam stressors at DaNang Air Base were corroborated by DPRIS and that the Veteran's testimony concerning his combat stressors to be credible and consistent with his duties in Vietnam.  Moreover, the June 2015 VA examiner adequately explained the conflicting diagnoses in the Veteran's medical history and properly supporting the finding that the Veteran has had PTSD since service.  In addition, the June 2015 examiner has linked the Veteran's alcohol abuse and substance abuse to his PTSD so service connection is warranted for those disorders on a secondary basis.


ORDER

As new and material evidence has been received, reopening of the claim for service connection for PTSD is granted.

Service connection for PTSD with alcohol and substance abuse disorders is granted.





REMAND

In the May 2015 remand, the Board directed that the originating agency undertake further development of the record and then readjudicate the Veteran's claim for service connection for psychiatric disability other than PTSD.  In addition, if the benefit sought remained denied, the originating agency was to issue a supplemental statement of the case addressing the issue of entitlement to service connection for psychiatric disability other than PTSD.

Thereafter, the AMC issued a supplemental statement of the case in August 2015.  In the supplemental statement of the case, the AMC identified the issue being addressed as entitlement to service connection for psychiatric disability other than PTSD.  However, the evidence identified in the supplemental statement of the case consists solely of VA medical center records received in May 2015, while it is clear that other evidence relevant to the issue was also of record at that time.  Moreover, the only issue actually addressed in the supplemental statement of the case is entitlement to service connection for PTSD.  

The Court has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  Undertake any indicated development.

2.  Then, readjudicate the issue of entitlement to service connection for psychiatric disability other than PTSD with alcohol and substance abuse disorders.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case to the Veteran and his attorney and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


